February 28, 2012




                                     JUDGMENT

                        The Fourteenth Court of Appeals
                          ULYSSES L. ROSEMOND, Appellant

NO. 14-08-00550-CV                         V.

                    MAHA KHALIFA AL-LAHIQ, M.D., Appellee
                                ____________________
       This cause, an appeal from the judgment in favor of appellee, MAHA KHALIFA
AL-LAHIQ, M.D., signed May 21, 2008, was heard on the transcript of the record. We
have inspected the record and conclude that (1) the trial court did not err by impliedly
ruling that Dr. Katz was not qualified on the basis of training or experience to offer an
expert opinion regarding accepted standards of care for the diagnosis, care, or treatment
of the illness, injury, or condition involved in the claim; (2) the trial court did not err by
impliedly ruling that the elements of Dr. Katz’s report were deficient; and (3) the trial
court erred by denying appellant ULYSSES L. ROSEMOND’S request for a thirty-day
extension and by dismissing his suit against appellee. For the reasons stated in this
court’s opinion, we order the judgment of the court below REVERSED and REMAND
the cause with instructions for the trial court to grant a thirty-day extension under section
74.351(c) of the Texas Civil Practice and Remedies Code and for further proceedings in
accordance with this court’s opinion. For good cause, we order appellant and appellee to
each pay one-half of all costs incurred in this appeal. We further order this decision
certified below for observance.